Citation Nr: 0708811	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-00 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a disability of 
the cervical segment of the spine, currently rated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service in the US Army from 
September 1943 to September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.  The record reflects that the 
veteran asked for the opportunity to present testimony before 
the Board during a Travel Board Hearing at the RO.  Such a 
hearing was scheduled but the veteran did not attend.  
Neither the veteran nor his accredited representative has 
requested that another hearing be scheduled.  Therefore, the 
Board will proceed with the veteran's appeal.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected neck disability is 
manifested by complaints of pain and limitation of motion; 
there is objective evidence showing consistent restrictions 
in the range of motion of the cervical segment of the spine, 
along with clinical evidence of atrophy, neuropathy, and 
muscle spasms.  

3.  However, that same evidence does not show favorable or 
unfavorable ankylosis of the cervical segment of the spine.  

4.  The medical evidence does not show pronounced or severe 
neurological symptoms, and that same evidence does not 
suggest that the veteran has been prescribed bed rest for 
periods of four weeks or longer.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a 
disability of the cervical segment of the spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Code 5293 
(2002) and Diagnostic Code 5243 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in December 2003 by the agency of original 
jurisdiction (AOJ).  This letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim for an 
increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent back-specific examinations during the course of the 
appeal and those records have been included in the claims 
folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the appropriate effective date to 
be assigned are rendered moot.  To explain it a different 
way, notice as to the assignment of an effective date is not 
required because the claim for an increased evaluation is 
being denied at this time and no effective date is being set.  
Hence, the veteran is not prejudiced by the lack of this 
element of notice. 

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran's disability has been assigned a 40 percent 
disability evaluation in accordance with the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5293 (2002).  
Besides being able to rate the veteran's disability under 
this diagnostic code, it is also possible that his neck 
disorder may be rated under any one of a number of diagnostic 
codes if the disability exhibits the appropriate 
manifestations and symptoms associated with that code.  These 
codes include 38 C.F.R. Part 4, Diagnostic Codes 5285, 5286, 
5287, and 5290 (2002).

Diagnostic Code 5285 - Vertebra, fracture of, residuals:

With cord involvement, bedridden, or 
requiring long leg braces 			
			100 
Without cord involvement; abnormal 
mobility requiring neck brace (jury mast) 
				60

In other cases rate in accordance with 
definite limited motion or muscle spasms, 
adding 10 percent for demonstrable 
deformity of vertebral body.

Diagnostic Code 5286 - Spine, complete bony fixation 
(ankylosis) of:

Unfavorable angle, with marked deformity 
and involvement of major joints (Marie- 
Strumpell type) or without other joint 
involvement (Bechterew type) 
							100
Favorable angle					60

Diagnostic Code 5287 - Spine, ankylosis of, cervical:

Unfavorable 					
	40
Favorable 						30

Diagnostic Code 5290 - Spine, limitation of motion of, 
cervical:

        Severe 						30 
        Moderate						20 
        Slight 							10

Diagnostic Code 5293 - Intervertebral disc syndrome

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief			60
Severe; recurring attacks, with 
intermittent relief
        40 
Moderate; recurring attacks 		
	20 
Mild							10 
Postoperative, cured					0

The application of the words "slight," "mild," 
"moderate," "severe" and "pronounced" have not been 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the VA must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2006).  In evaluating the veteran's 
musculoskeletal impairments, the Board is cognizant of its 
responsibilities under the Rating Schedule.  38 C.F.R. § 4.71 
et seq. (2006).  In a precedent opinion, the VA General 
Counsel has held that disabilities rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293, involved limitation of motion, 
which warranted consideration based on functional loss due to 
pain on use or due to flare-ups under 38 C.F.R. §§ 4.40 and 
4.45.  VAOPGCPREC 36-97.

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006).  
Under 38 C.F.R. § 4.40 (2006), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2006), should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

During the pendency of the veteran's appeal, there have been 
changes to the criteria governing the evaluation of spine 
disabilities.  The VA issued revised regulations concerning 
the sections of the VA Rating Schedule that deal with 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345-54349 
(August 22, 2002).  And VA further revised the rating 
criteria to provide a new General Rating Formula for Diseases 
and Injuries of the Spine.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  The appellant has been made aware of 
these new regulations via the Statement of the Case (SOC) 
that was issued in November 2004.  In that SOC, the veteran 
was given notice of both of the old and new rating criteria.  
A copy of the SOC was also provided to the veteran's 
accredited representative.

Under the new criteria, Diagnostic Codes 5235 through 5243 
contemplate, respectively, vertebral fracture or dislocation, 
sacroiliac injury and weakness, lumbosacral or cervical 
strain, spinal stenosis, spondylolisthesis or segmental 
instability, ankylosing spondylitis, spinal fusion, 
degenerative arthritis of the spine, and intervertebral disc 
syndrome.  38 C.F.R. Part 4 (2006).  All diagnostic codes 
(except where 5243, intervertebral disc syndrome, is 
evaluated under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes) are evaluated 
under the following criteria.  Under this criteria, a higher, 
50 percent, evaluation is warranted for unfavorable ankylosis 
of the entire thoracolumbar spine under Diagnostic Codes 5235 
through 5243.  A 100 percent evaluation is warranted for 
unfavorable ankylosis of the entire spine.

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height is given a 10 
percent rating.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine, 
38 C.F.R. § 4.71a (2006).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003) ("[S]tatutes or regulations liberalizing the criteria 
for entitlement to compensation . . . may be applied to 
pending claims because their effect would be limited to 
matters of prospective benefits."); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part 
by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
However, where the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  Green 
v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2005) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found but shall not be 
earlier than the effective date of the Act or administrative 
issue).  For any date prior to September 26, 2003, VA cannot 
apply the revised regulations.

The revised criteria further provides that intervertebral 
disc syndrome (preoperatively or postoperatively) will be 
rated either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (2005) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2002) and (2006), for rating 
radiculopathy at the fifth and sixth cervicals, a 20 percent 
rating is warranted when the impairment is mild, 40 percent 
when moderate (major) and a 30 percent when moderate (minor), 
50 percent when severe (major) and a 40 percent when severe 
(minor), and a 70 percent when there is complete paralysis of 
all shoulder and elbow, with movements lost or severely 
affected, and hand and wrist movements not affected.  The 70 
percent will be assigned for the major extremity affected and 
a 60 percent will be assigned for the minor extremity 
affected.

Ankylosis is the "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Colayong v. 
West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).

The veteran underwent a VA Spine Examination in August 2002.  
Prior to that exam, the veteran complained of pain and 
occasional intermittent numbness in his feet and arms.  When 
examined, the examiner noted that there was pain on motion.  
It was further found that the veteran could forward flex his 
neck 5 degrees, he could rotate 5 degrees in either 
direction, and laterally bend it with minimal movement.  
Muscle spasm was reported in the cervical trapezius muscle.  
X-ray films noted disc disease at C4 and C5 extending into C6 
and C7.  Arthritis was seen on those x-ray films.  Upon 
completion of the exam, the examiner noted that he could not 
find a neurological deficit related to the veteran's neck 
disability.  Although the veteran was diagnosed as having 
mild peripheral neuropathy, the doctor did not attribute the 
neuropathy to the veteran's neck disability.  

A second VA examination of the spine occurred in January 
2004.  The veteran complained of numbness extending into his 
arms and legs along with pain in his neck.  Range of motion 
studies produced the following results:

Flexion			10 degrees
Extension 			5 degrees
Lateral Bend - Left		20 degrees
Lateral Bend - Right	10 degrees
Rotation - Left		20 degrees
Rotation - Right		10 degrees

A diagnosis of disc disease with osteoarthritis and minimal 
anterior subluxation was given.  

Another examination was performed in May 2005.  The veteran 
told the examiner that he had "flare ups" of pain in his 
neck about two or three times a week.  He did however admit 
that he had not been prescribed bed rest by any medical care 
provider.  Upon examination, the examiner noted that there 
was tenderness around the neck muscles.  Range of motion of 
the neck was reported as:

Flexion			40 degrees
Extension			20 degrees
Lateral Bend - Left		10 degrees
Lateral Bend - Right	10 degrees
Rotation - Left		20 degrees
Rotation - Right		30 degrees

There was no additional loss of motion due to fatigue, 
weakness, or lack of endurance.  A diagnosis of cervical 
radiculopathy with post-traumatic arthritis of the cervical 
segment of the spine was given.  

As reported above, the veteran's medical treatment records 
have been obtained and included in the claims folder for 
review.  These records stem from 2001 to the present.  These 
records do show occasional treatment and complaints involving 
the neck.  However, none of the records suggest or insinuate 
that the veteran had been prescribed bed rest for any period 
of time for treatment of his cervical segment of the spine.  
Additionally, those same records are negative for findings 
indicative that the veteran is suffering from favorable or 
unfavorable ankylosis of the neck.  

Because unfavorable ankylosis of the cervical segment of the 
spine has not been diagnosed, Diagnostic Codes 5287 and 5240 
are not for application.  38 C.F.R. Part 4 (2002) and (2006).  
Since the veteran has not been diagnosed as having favorable 
ankylosis of the spine, or fusion of the cervical segments, 
then Diagnostic Codes 5286, 5287, and 5241 are also not for 
application.  Id.  

The veteran's service medical records indicate that the 
veteran originally injured his neck when he dove into shallow 
water while swimming.  The specific injury was a fracture of 
segment C2.  Because the veteran did fracture his vertebra, 
Diagnostic Code 5285 and 5235 are for application.  38 C.F.R. 
Part 4 (2002) and (2006).  Notwithstanding the fact that the 
veteran suffered from a fracture, there is no cord 
involvement.  Thus, an evaluation of 60 or 100 percent is not 
for application.  Moreover, because x-ray films have not 
shown a deformity at C2, an additional ten percent evaluation 
is not appropriate.  The Board further adds that because the 
veteran has been rated at 40 percent, and since the maximum 
schedular evaluation that can be assigned pursuant to the 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5290 
(2002) is 30 percent, this criterion is also not for 
application.

Yet, the question remains - does the veteran meet the 
criteria for a higher rating pursuant to the rating criteria 
for intervertebral disc syndrome?

The VA examination reports are definite in the conclusions 
that the veteran is not suffering from sciatic neuropathy as 
a result of his upper back disability.  Although the veteran 
has reported pain, the medical evidence does not establish 
atrophy of the involved nerves even though there have been 
muscle spasms of the neck reported.  Moreover, the veteran 
has not experienced paralysis of the nerves and the veteran 
has been capable of moving his upper extremities, even though 
he complains of pain.

Additionally, there is nothing in the available medical 
records, and the statements provided by the veteran, that 
suggests that the he has suffered from incapacitating 
episodes or that he has been prescribed bed rest by a 
physician.  The veteran has not been told to lie down to 
relieve any neck pain.  None of the medical records suggest 
or insinuate that the veteran has been bedridden solely as a 
result of his service-connected neck disorder.  As reported, 
the veteran's medical treatment records were obtained.  As 
stated previously, these records do not show that he has been 
prescribed bed rest for a period of four to six weeks (or 
more) by his treating, or any other, physician.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
various examination results, along with the information 
provided by the veteran, attest to the severity of his spinal 
condition.  However, they do not suggest that the veteran's 
condition is presently under evaluated.  The records do not 
reveal constant neurological findings consistent with a more 
severe condition affecting the cervical spine or any of the 
discs that would entitle the veteran to a rating in excess of 
40 percent.  The veteran does experience relief from the pain 
and admitted that he only suffers from flare-ups of pain from 
the neck two to three times a week, and that these flare-ups 
dissipate.  While the veteran has complained of persistent 
pain and discomfort that has not been relieved by pain 
medications or therapy, the evidence does not show that the 
pain has restricted the veteran's ability to perform the 
tasks of daily living.

It is therefore the Board's decision that symptomatology and 
other evidence indicative of a more pronounced disc or 
cervical spine condition have not been presented.  The 
evidence proffered does not show pronounced intervertebral 
disc syndrome with recurring attacks without intermittent 
relief.  The evidence has not shown either favorable or 
unfavorable ankylosis, and none of the examiners has 
classified the veteran's cervical segment of the spine as 
having marked deformity.  Thus, under the old rating 
criteria, in effect prior to September 22, 2002, or the new 
criteria in effect after that date, a disability evaluation 
in excess of 40 percent is not warranted.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 4.1, 4.2, 4.7, 
4.10, Part 4 (2002) and (2006).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  It is not disputed that the 
veteran has limitation of motion of the cervical spine, and 
that there is pain on motion.  Limited motion of the cervical 
segment of the spine results in a certain level of functional 
loss.  However, there is a lack of objective medical evidence 
showing that the veteran suffers any additional measurable 
functional loss and/or limitation of motion during flare-ups 
or with use.  The examiners that have seen the veteran have 
specifically noted this fact.  


In sum, the Board denies the veteran's claim.  The benefit- 
of-the-doubt- rule has been considered in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected neck disorder, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.


ORDER

Entitlement to an increased evaluation for a disability of 
the cervical segment of the spine is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


